        Case 1:20-cv-00004-DAD-JLT Document 20 Filed 10/26/20 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA


 STEVEN T. LESLIE,                                Case No. 1:20-cv-00004-DAD-JLT (PC)

                       Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM FOR REMOTE
 v.                                               APPEARANCE OF STEVEN T. LESLIE,
                                                  CDCR NO. K21805

 D. TIERNAN,                                      DATE: DECEMBER 8, 2020
                                                  TIME: 1:00 P.M.
                       Defendant.

       Steven T. Leslie, CDCR # K21805, a necessary participant in a settlement conference on
DECEMBER 8, 2020, is confined at Valley State Prison, in Chowchilla, California, in the
custody of the warden. To secure the inmate’s attendance, it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian of the prison to produce the inmate
before Magistrate Judge Erica P. Grosjean, U.S. District Court, Eastern District of California, by
Zoom videoconference on DECEMBER 8, 2020, at 1:00 P.M.

                         ACCORDINGLY, THE COURT ORDERS:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the warden to produce the inmate named above, by Zoom videoconference, to
participate in a settlement conference before Magistrate Judge Erica P. Grosjean on the date and
time above, until completion of the conference or as ordered by the court. Zoom videoconference
connection information will be supplied via email.

       2. Any difficulties connecting to the Zoom videoconference shall be immediately
reported to Michelle Rooney, Courtroom Deputy, at mrooney@caed.uscourts.gov.

        3. The custodian is ordered to notify the court of any change in custody of this inmate
and to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Valley State Prison

        WE COMMAND you to produce the inmate named above to testify
before Judge Grosjean on the date and time above, by Zoom videoconference,
until completion of the proceedings or as ordered by the court.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

      Dated:   October 23, 2020                          /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
Case 1:20-cv-00004-DAD-JLT Document 20 Filed 10/26/20 Page 2 of 2
